The opinion of the Court was delivered by
Parsons, C. J.
In considering penal • statutes not remedial, we are bound to construe them strictly. The legislature has not expressly extended to bank notes the peculiar safeguard resulting from the penalties of this statute, unless the forged * note purport to be countersigned by a cashier of the [ * 80 ] bank whose note is counterfeited. As bank notes are generally, and I believe always, countersigned by a cashier, it might be presumed that no man of common prudence could be imposed upon by a fictitious bank note not purporting to be countersigned *80by a cashier of the bank by whicn the note was supposed to be issued. If he should be, a punishment as for a fraud at common law would be a sufficient penalty. But when the forgery was completed by counterfeiting not only the name of the president, but the countersign of a cashier of the bank, common prudence might not be able to guard against this fraud. Therefore, the more effectually to prevent it, the penalties of the statute are applied.
As the jury have expressly found that this bill was not countersigned with the name of any person who was cashier of the bank, the crime is not within the statute. But this is no cause for arresting the judgment This is undoubtedly a fraud at common law, and the Court is bound to animadvert upon it. The paper was in the form of a good note, and fraudulently passed as such, with intent to injure and deceive. We shall consider of the sentence. (a)

Judgment not arrested


 Russell on Crimes, 2d ed. Lond. p. 285.